T. E. Brennan, J.
Defendant was convicted of possession of marijuana. The crime was alleged to have been committed on the 18th day of April, 1969, in the defendant’s home.
This appeal raised various questions, including an issue relating to the forcible entry of defendant’s home and the proper execution of a search warrant.
In light of this Court’s recent decision in People v Sinclair, 387 Mich 91 (1972), the issues raised here are moot.
The conviction is reversed and the cause remanded to the Circuit Court for "Wayne County for entry of an order releasing the defendant.
T. M. Kavanagh, C. J., and Black, Adams, T. Gr. Kavanagh, Swainson, and Williams, JJ., concurred with T. E. Brennan, J.